 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          JOE ANNE WILKERSON,
 8                                   Plaintiff,
 9                v.                                          C20-831 TSZ

10        SELECT PORTFOLIO SERVICING,                         MINUTE ORDER
          et al.,
11
                                     Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)     Having reviewed the parties’ Joint Status Report (“JSR”), docket no. 17,
   the Court hereby SETS a virtual hearing for Tuesday, July 13, 2021, at 10:00 a.m., to be
15
   conducted using the ZoomGov.com platform. A Court Reporter will be present. Counsel
   will receive an invitation to the Zoom session by email and shall be prepared to discuss
16
   the issues raised in the JSR, docket no. 17, at the virtual hearing.
17          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 9th day of July, 2021.
19

20                                                        Ravi Subramanian
                                                          Clerk
21
                                                          s/Gail Glass
22                                                        Deputy Clerk

23

     MINUTE ORDER - 1
